PER CURIAM.
Horizons Rehabilitation, Inc. appeals from the order dismissing its cause of action against Health Care and Retirement Corporation for lack of personal jurisdiction. We reverse and remand with instructions to conduct an evidentiary hearing because the affidavits in support of and in opposition to the motion to dismiss are conflicting and do not fully resolve the issue of jurisdiction. See Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla. 1989); Walt Disney Co. v. Nelson, 677 So.2d 400 (Fla. 6th DCA 1996).
REVERSED and REMANDED with instructions.
GOSHORN, PETERSON and ANTOON, JJ., concur.